RECORD IMPOUNDED

                   NOT FOR PUBLICATION WITHOUT THE
                  APPROVAL OF THE APPELLATE DIVISION


                                SUPERIOR COURT OF NEW JERSEY
                                APPELLATE DIVISION
                                DOCKET NO. A-2126-16T4
G.A.-H.,

             Plaintiff-Appellant/
                                       APPROVED FOR PUBLICATION
             Cross-Respondent,
                                            June 22, 2018
       v.
                                         APPELLATE DIVISION
K.G.G.,

             Defendant,

       and

A.M.,

             Defendant-Respondent/
             Cross-Appellant,

       and

GEM AMBULANCE, LLC,1 and LAKEWOOD
S.C. UNITED,

             Defendants-Respondents,

       and

MONMOUTH OCEAN SOCCER ASSOCIATION
a/k/a MOSA, JERSEY SHORE BOCA, and
JERSEY SHORE BOCA JR FC LEAGUE,

          Defendants.
______________________________________________________

             Argued May 15, 2018 – Decided June 22, 2018

             Before Judges Fisher, Fasciale and Natali.

1
    Improperly pleaded as GEM Ambulance and GEM TRANS.
          On appeal from Superior Court of New Jersey,
          Law Division, Ocean County, Docket No. L-0418-
          15.

          Ramon M. Gonzalez argued the cause for
          appellant/cross-respondent (Gonzalez & Caride,
          attorneys; Ramon M. Gonzalez and Robert M.
          Mayerovic, on the briefs).

          Frances Wang Deveney argued the cause for
          respondent/cross-appellant (Marks, O'Neill,
          O'Brien, Doherty & Kelly, PC, attorneys;
          Frances Wang Deveney, of counsel; Sophia G.
          Tyris and Shannon B. Adamson, on the briefs).

          George R. Hardin argued the cause for
          respondent GEM Ambulance, LLC (Hardin, Kundla,
          McKeon & Poletto, PA, attorneys; George R.
          Hardin, of counsel; George R. Hardin and John
          R. Scott, on the briefs).

          Mitchell S.     Berman argued the cause for
          Philadelphia     Indemnity Insurance Company2
          (Mitchell S.    Berman LLC, attorney; Mitchell
          S. Berman, on   the brief).

          Shiraz Imran Deen, Assistant Prosecutor,
          argued the cause for respondent Ocean County
          Prosecutor's Office (Joseph D. Coronato, Ocean
          County    Prosecutor,     attorney;     Samuel
          Marzarella, Chief Appellate Attorney, of
          counsel;   Shiraz   Imran    Deen,   Assistant
          Prosecutor, on the brief).

     The opinion of the court was delivered by

FISHER, P.J.A.D.



2
 Lakewood S.C. United, to the extent it may be a juridical entity,
has not appeared. Counsel retained by Philadelphia Indemnity
Insurance Company has appeared in both the trial court and here
to argue against the reinstatement of plaintiff's claim against
Lakewood S.C. United.

                                 2                         A-2126-16T4
     In this appeal, we examine whether tort liability may be

imposed when one remains silent and fails to warn a victim or

alert authorities despite knowledge or a reason to suspect that a

co-worker has engaged in the sexual abuse of a minor. In our view,

the common law does not necessarily preclude the imposition of

such a duty. Ultimately, that issue must await further development

of the facts surrounding the relationship between the abuser and

his co-worker, as well as the facts regarding the co-worker's

awareness of the abuse that was unduly limited by the trial judge's

failure     to   permit   plaintiff   discovery   of   evidence    in   the

prosecutor's possession.

     This    matter   has   its   genesis   in    an   emergency   medical

technician's unlawful sexual relationship with plaintiff G.A.-H.

(Georgia), who was then fifteen years old. Having already obtained

a default judgment against that EMT – defendant K.G.G. (Kenneth),

who was criminally convicted and is now incarcerated – Georgia

seeks damages against the remaining defendants: A.M. (Arthur),

another EMT who worked with Kenneth; GEM Ambulance, LLC, their

employer; and Lakewood S.C. United, a recreational soccer club

alleged to have created an opportunity for the illicit relationship




                                      3                            A-2126-16T4
to occur.3 In the proceedings that followed, the trial judge: (1)

limited or precluded Georgia's pursuit of discovery from the Ocean

County Prosecutor; (2) granted summary judgment to both Arthur and

GEM; and (3) denied Georgia the opportunity to reinstate her claim

against   Lakewood   S.C.   United   that      had   been   administratively

dismissed. We either reverse or vacate these rulings and remand

for further proceedings in all respects.4


                                     I

     We need only briefly discuss Georgia's arguments regarding

the judge's decision not to require a turnover or even an in camera

review of materials gathered by the prosecutor during a criminal

investigation that led to Kenneth's conviction. In a series of

orders,   the   judge   concluded    that   Georgia     failed   to   provide

sufficient evidence of a sustainable claim against Arthur to

warrant further discovery from the prosecutor of explicit images

of Georgia that were in Kenneth's possession and that may have




3
  The names     we   have   used   for   the   involved     individuals    are
fictitious.
4
  Arthur filed a cross-appeal, arguing the judge erred by denying
him frivolous litigation fees from Georgia. In light of our
disposition of the other issues, we affirm the order denying
Arthur's motion for fees and sanctions.


                                     4                                A-2126-16T4
been viewed by Arthur.5 The judge similarly denied Georgia the

opportunity to examine videotaped statements made by Arthur to

police; these particular materials may have been reviewed by the

judge in camera – the record is not clear to us – but we can locate

in the record no stated rationale for the judge's decision denying

access to this information to the victim of the crime.

     The prosecutor has expressed to us a willingness to turnover

relevant materials so long as the trial judge remains involved and

controls   further   dissemination.   With   entry   of   an   appropriate

protective order, the prosecutor may be assured that the sensitive

materials in his possession will not be disseminated beyond what

is necessary to allow the victim of the crime to prosecute this

civil action. Consequently, we reject Arthur's opposition6 to the

turnover of any further evidence in the prosecutor's possession.

And we find insufficient merit to warrant further discussion in



5
  The significance of this evidence cannot be understated when
considering Georgia's factual contentions that Arthur should have
been aware of Kenneth's unlawful activities. She contends that the
forty-four-year-old Kenneth: bragged to Arthur and others about
sleeping with a "much younger" female; showed Arthur and others
images on his cellphone that were "something other than soft
pornography"; and provided differing statements about the girl's
age. It is claimed that the images that were on the cellphone
depicted "a young adolescent . . . inherently [of] an age where
full development ha[d] not occurred."
6
 Arthur's opposition has been more forceful than the prosecutor's
expressions of concern.

                                  5                                A-2126-16T4
this opinion, R. 2:11-3(e)(1)(E), in the argument that a turnover

of these materials would violate the Adam Walsh Act, N.J.S.A.

2C:24-4(b)(5)(a), which criminalizes receipt of child pornography,

or that a turnover would cause additional injury to the victim of

the crime. We cannot imagine the Legislature intended to frustrate

a victim's pursuit of a civil remedy by invoking the very laws

designed to protect her.

      We reverse the orders that foreclosed this discovery and

remand for an in camera review of the materials sought, as well

as   the   judge's   further   consideration   of   Georgia's   discovery

requests, particularly in light of our reversal of the summary

judgments entered in favor of Arthur and GEM, to which we now

turn.


                                    II

      In granting summary judgment in Arthur's favor, the motion

judge found Georgia's factual version insufficient to support a

claim that Arthur was or should have been aware of Kenneth's

criminal conduct. He also concluded that the law imposed no duty

on Arthur to warn, to contact authorities, or to contact the

employer about his co-worker's conduct. Because we have concluded

that the judge mistakenly curtailed Georgia's efforts to obtain

discovery from the prosecutor, there is no point in presently


                                    6                             A-2126-16T4
considering the sufficiency of the evidence adduced to date,

although we also believe that the judge failed to view that

evidence in the light most favorable to Georgia as required. Brill

v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995). The

facts marshalled to date, see n.5, as well as other information

that provided further reasonable inferences,7 likely generated

factual disputes about the extent of Arthur and GEM's knowledge

of Kenneth's activities to warrant denial of their summary judgment

motions. We instead focus on the fact that the judge also granted

summary judgment because he believed neither Arthur nor GEM owed

Georgia a tort duty in these circumstances. Our response to that

determination   warrants   a   closer   look   and   more   extensive

discussion.

     In opposing summary judgment, Georgia largely relied on what

she claims was a duty based on N.J.S.A. 9:6-8.10, which requires

that "[a]ny person having reasonable cause" to believe a child has

been abused "shall report the [abuse] immediately to the Division

of Child Protection and Permanency." We agree with the motion

judge that this obligation arises when a person has reasonable

cause to believe a child has been subjected to child abuse within



7
  For example, Georgia offered evidence to suggest that Kenneth
would walk her to a bus stop in the morning while co-workers were
in an ambulance parked nearby.

                                 7                            A-2126-16T4
the meaning of only Title Nine. Thus, the child abuse that gives

rise to this reporting obligation concerns abuse arising from the

acts or omissions of only a child's "parent, guardian, or other

person having [the child's] custody and control." N.J.S.A. 9:6-

8.9. These statutes imposed no duty on Arthur to report to the

Division whatever he might have known about Kenneth's relationship

with Georgia because Kenneth was not Georgia's parent or guardian

or a person "having [her] custody or control." We agree with the

trial judge that Title Nine imposed no duty on Arthur or GEM to

advise the Division of Kenneth's abuse of Georgia.

     But that holding does not dispense with the possibility that

the common law might impose such a duty. Although not originally

relied upon by Georgia, we find this possibility may emanate from

J.S. v. R.T.H., 155 N.J. 330, 334 (1998), where our Supreme Court

held that "a wife who suspects or should suspect her husband of

actual or prospective sexual abuse of their neighbors' children

has [a] duty of care to prevent such abuse."8

     In considering whether a similar duty may be imposed on a co-

worker, we start by first rejecting Arthur's argument that this



8
  Georgia did not rely on J.S. in the trial court nor in her
written submissions here. We raised it at oral argument and
requested – and have since received – all parties' supplemental
briefs about whether J.S. might or should be expanded to cover
this situation.

                                8                          A-2126-16T4
case is not the same as J.S. and that J.S. consequently has no

bearing here. To be sure, the abuser and the defendant in J.S. had

a different relationship than did defendant and Arthur. But that

difference should not end our inquiry. The common law did not

suddenly rest after evolving over a thousand years. It forever

progresses to meet an ever-changing society's needs; as some

concepts whither and some die, others emerge and ripen. See

Schwartz v. Accuratus Corp., 225 N.J. 517, 527 (2016) (observing

that "the evolution of case law must reflect the simultaneous

evolution of societal values and public policy"). What constitutes

a   duty   doesn't   rise    up    from   "a   simpler   society['s]"     "rigid

formalism[s]"; this process necessarily "adjust[s] to the changing

social relations and exigencies and . . . [the individual's]

relation[s] to [others]." Wytupeck v. Camden, 25 N.J. 450, 462

(1957). Considering whether J.S. should be viewed as the place

where the reach of such a duty stops or marks only a starting

point requires a deeper analysis of J.S. itself and its expressions

of policy in determining whether our Supreme Court anticipated or

laid the groundwork for a further expansion beyond the duty it

imposed on spouses.

      In   undertaking      that   examination,    we    commence   by   heeding

Justice Handler's observation that the process is "rather complex"

in that it warrants a weighing and balancing of "several, related

                                          9                              A-2126-16T4
factors, including the nature of the underlying risk of harm, that

is, its foreseeability and severity, the opportunity and ability

to exercise care to prevent the harm, the comparative interests

of, and the relationships between or among, the parties, and,

ultimately, based on considerations of public policy and fairness,

the societal interest in the proposed solution." J.S., 155 N.J.

at 337. The Supreme Court later enumerated these same factors in

Schwartz, holding that the decision to impose a tort duty must

include a consideration of: "(1) the relationship of the parties,

namely the relationship between plaintiff and defendant; (2) the

nature of the attendant risk . . . ; (3) the opportunity and

ability to exercise care; and (4) the public interest in the

proposed solution." 225 N.J. at 523-24. See also Hopkins v. Fox &

Lazo Realtors, 132 N.J. 426, 439 (1993). This process always poses

"a question of fairness." Goldberg v. Housing Auth., 38 N.J. 578,

583 (1962).

     In considering these factors, we view the "nature of the

attendant risk" when compared to "the opportunity and ability to

exercise care," Schwartz, 225 N.J. at 523-24, to more than fairly

support the imposition of a duty. The risk – child abuse – is

great, while the exercise of care – a call to another (the

Division, the police, or the employer) – imposes a small burden

on a co-worker with sufficient knowledge. See Juarez v. Boy Scouts

                               10                          A-2126-16T4
of Am., Inc., 97 Cal. Rptr. 2d 12, 33 (Ct. App. 2000) (observing

a "common goal of safeguarding our children, our chief legacy, .

. . [that] is gravely threatened by sexual predators").

       The    more    difficult    issue      concerns    the     scope   of     the

relationship between the abuser and the targeted defendant. The

Supreme Court recognized that "whether there is a 'duty' merely

begs   the     more   fundamental       question     whether    the   plaintiff's

interests are entitled to legal protection against the defendant's

conduct." Weinberg v. Dinger, 106 N.J. 469, 481 (1987) (quoting

W. Prosser, Handbook of the Law of Torts § 53 at 325 (4th ed.

1971));      see   also   J.S.,   155    N.J.   at    338.     This   involves    an

understanding of the parties' relationships and the extent to

which the defendant had access to or otherwise possessed knowledge

of the abuser's conduct sufficient to justify the imposition of a

duty to act. In J.S., the abuser and the defendant were married.

We readily reject Arthur and GEM's contention that the buck must

stop there.9 There are no doubt other types of relationships,


9
  We are mindful of the general principle that "[a]n actor whose
conduct has not created a risk of physical or emotional harm to
another has no duty of care to the other." Restatement (Third) of
Torts, § 37 (Am. Law Inst. 2012). But that principle – broadly
distinguishing between misfeasance and nonfeasance – often gives
way when a particular relationship exists between the actor and
the other justifying the imposition of a tort duty. Id. at § 40.
While the acts or omissions of Arthur or GEM may not have generated
the risk that caused harm to Georgia, a duty of care may


                                         11                                A-2126-16T4
including   those   who   have   worked   together   for    a   sufficiently

reasonable amount of time and intensity, that would be adequate

to fairly warrant the imposition of a duty to act.10

     And requiring one to speak or act even if that one was not

the cause of a risk of harm to another is not inconsistent with

the expectations of present-day society. Citizens are urged to

speak out about their suspicions: "if you see something, say

something."11 Although speaking in terms limited to child abuse

within the meaning of N.J.S.A. 9:6-8.10, which we have found

inapplicable   here,   that   statute     nevertheless     evokes   a    public

policy that citizens ought not remain silent when aware of child

abuse. Extrapolating from such expressions of public policy, the

J.S. Court recognized an extensive duty to report child abuse that

isn't limited to "professionals, such as doctors, psychologists,

and teachers" but "required of every citizen." 155 N.J. at 343.

To be sure, the Court imposed that duty when considering the


nevertheless be imposed, depending on the quality, nature, and
extent of their relationship to Kenneth.
10
  See Juarez, 97 Cal. Rptr. 2d at 35, where the court opened the
possibility of imposing a duty on the Boy Scouts of America to
warn of or prevent abuse committed by its volunteers.
11
  A federal agency – the Office of Homeland Security – has been
conducting a national campaign that urges citizens to raise their
awareness of terrorism indicators. See Homeland Security, If You
See Something, Say Something, https/www.dhs.gov/see-something-
say-something (last visited June 8, 2018).

                                    12                                  A-2126-16T4
nonfeasance of a spouse; we cannot, however, conclude it is against

public policy to expand the scope of a duty to warn in such matters

in the absence of a spousal relationship.

     Of course, recognizing a policy in favor of action is one

thing. The process of imposing tort liability when a person fails

to so act requires a further leap. Unfortunately, before taking

that jump, we require a better understanding of what Arthur knew

and when he knew it, as well as the extent of his relationship

with Kenneth, all of which was precluded by the limitations the

judge placed on the turnover of evidence from the prosecutor and

by his premature grant of summary judgment. Consequently, we cannot

presently say whether a duty to act ought to be imposed on Arthur

or, for that matter, on GEM.12 The record reveals far too little

about the extent of his relationship to Kenneth or whether whatever

he learned from Kenneth's braggadocio or Arthur's own observations

justify the imposition of a tort duty.

     We therefore vacate the summary judgments entered in favor

of Arthur and GEM, and remand for further proceedings.




12
  The disposition of Georgia's claim against GEM must also await
a fuller understanding of what GEM's employee, Arthur, knew and
whether either company policy or the common law duty that might
be appropriate to impose on Arthur further implicates GEM.

                               13                           A-2126-16T4
                                     III

      Georgia commenced this action in February 2015; she included

within her complaint a claim against an entity referred to as

Lakewood S.C. United (United). She asserted that Kenneth, who was

somehow affiliated with United, hired her to serve as a manager

of   its   teenage   traveling   soccer    club   and,   as   a   result,       an

employment relationship came into being that imposed a duty on

United to warn of what eventually occurred between Kenneth and

Georgia.

      By August, service of process had not been effected on United,

resulting in an administrative dismissal of that part of the

complaint. That dismissal appears to have been set aside by way

of an order entered the following month.

      Georgia moved in February 2016 for leave to effect service

by   publication.    That   motion   was   denied   in   March;    the     judge

determined that personal service should be made on United's alleged

principal. In a May 2016 motion, Georgia's counsel asserted that

service had been effected on United's principal in Lakewood.

Counsel for Philadelphia Indemnity Insurance Company specially

appeared and asserted that this delivery was insufficient because

the individual to whom the papers were handed was the aunt of

United's alleged principal. On July 8, 2016, the judge entered an



                                     14                                  A-2126-16T4
order – without explanation – that refused to vacate the dismissal

of the action against United.13

     Because       the   motion   judge    failed   to    explain    the    ruling

contained in his July 8, 2016 order, as required by Rule 1:7-4(a),

see Gnall v. Gnall, 222 N.J. 414, 428 (2015); Curtis v. Finneran,

83 N.J. 563, 569-70 (1980), we do not know why the server's handing

over of the summons and complaint to the aunt of United's alleged

principal was insufficient.14 We also do not know whether the judge

concluded that Georgia's counsel had failed to act diligently. Nor

is it clear that a further opportunity to effect service of process

was foreclosed by that last order on this subject.

     These    unanswered     questions      are   reason    enough    to    permit

further trial court proceedings on this subject. In considering

any further efforts to establish either that service on the aunt

was sufficient or that service at some other place or in some

other manner is warranted, we would remind the motion judge that

reinstatement after an administrative dismissal "is ordinarily

routinely    and    freely   granted"      once   the    problem    that   led    to



13
  It is not clear to us why an earlier order suggested that the
administrative dismissal had been vacated while this later order
suggested the contrary.
14
  Counsel for the insurer asserted that the aunt advised that the
individual in question "floats around" and, therefore, that her
home is not necessarily the alleged principal's residence.

                                      15                                   A-2126-16T4
dismissal has been cured. Rivera v. Atl. Coast Rehab. & Health

Care Ctr., 321 N.J. Super. 340, 346 (App. Div. 1999); see also

Ghandi v. Cespedes, 390 N.J. Super. 193, 196 (App. Div. 2007). We

vacate the July 8, 2016 order and remand for further consideration

of the issues we have posed, as well as for any other proceedings

necessary to allow Georgia to further pursue any claim she may

possess against United.


                                   * * *


     For all these reasons, we reverse the orders that denied

further   discovery   from   the   prosecutor,   we   vacate   the    orders

granting summary judgment in favor of both Arthur and GEM, and we

vacate the last order regarding service on United. We remand for

further proceedings regarding all these issues in conformity with

this opinion.

     We also find no merit in the issue raised in Arthur's cross-

appeal – that the judge erred by denying his motion for frivolous

litigation fees – because, for the reasons expressed                 in our

disposition of Georgia's appeal, Georgia's claims against Arthur

are "supported by a good faith argument for an extension . . . of

existing law." N.J.S.A. 2A:15-59.1(b)(2). The order that denied

Arthur's motion for sanctions and fees is therefore affirmed.

     We do not retain jurisdiction.

                                    16                               A-2126-16T4